COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-04-320-CV
  
  
SCHAKA 
JEREMIAH SMITH                                                    APPELLANT
  
V.
  
MELISSA 
VAUGHN FLORES                                                       APPELLEE
  
  
----------
 
FROM 
THE 231ST DISTRICT COURT OF TARRANT COUNTY
 
----------
 
MEMORANDUM OPINION1 AND JUDGMENT
------------
        On 
October 15, 2004 and November 1, 2004, we notified appellant, in accordance with 
rule of appellate procedure 42.3(c), that we would dismiss this appeal unless 
the $125 filing fee was paid.  Tex. R. App. P. 42.3(c).  Appellant 
has not paid the $125 filing fee.  See Tex. R. App. P. 5, 12.1(b).
        Because 
appellant has failed to comply with a requirement of the rules of appellate 
procedure and the Texas Supreme Court's order of July 21, 1998,2 
we dismiss the appeal.  See Tex. 
R. App. P. 42.3(c), 43.2(f).
        Appellant 
shall pay all costs of this appeal, for which let execution issue.  See
Tex. R. App. P. 5.
   
  
                                                                  PER 
CURIAM
  
  
  
PANEL 
D: DAUPHINOT, HOLMAN, and GARDNER, JJ.
 
DELIVERED: 
December 2, 2004


NOTES
1.  
See Tex. R. App. P. 47.4.
2.  
July 21, 1998 “Order Regarding Fees Charged in Civil Cases in the Supreme 
Court and the Courts of Appeals,” 971-972 S.W.2d (Tex. Cases) XXXVIII (1998).